These two actions, the same in character, are similar to one hitherto reviewed by this court, a report of which may be found in 163 N.Y. page 173. The cases were tried and determined before our decision in the case cited, and the plaintiff was allowed the value of the small coal passing through a half-inch mesh. We have held that the plaintiff was only entitled to the contract royalty of twelve and a half cents a ton on such coal, not its value. In accordance with our decision in the previous case, we must, therefore, reduce plaintiff's recoveries in these actions to the amounts of such royalties.
The plaintiff appealed because she was not allowed the value of culm used by the defendant under its boilers at the mines. *Page 609 
The referee has found that the defendant did not take or consume any culm which belonged to the plaintiff. This finding of fact having been unanimously affirmed by the Appellate Division is conclusive upon us, and we cannot look into the record to see if there was evidence to support it. (Marden v. Dorthy, 160 N.Y. 39. ) The plaintiff's appeal must, therefore, fail.
The judgment in each action must be reversed and a new trial granted, costs to abide the event, unless the plaintiff stipulates to reduce her recovery of damages in action No. "4" to the sum of $2,907.58, and her extra allowance to $145.35, and in action No. "6" her recovery of damages to the sum of $2,026.97, and her extra allowance to $101.35, in which case the judgments as reduced are affirmed, without costs of appeal in this court to either party.
PARKER, Ch. J., O'BRIEN, BARTLETT, MARTIN, VANN and LANDON, JJ., concur.
Judgment accordingly.